UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-7905



SHELBY L. COUNTS,

                                             Plaintiff - Appellant,

          versus


JOHN R. NEWHART, Sheriff; RON ANGELONE, Vir-
ginia Department of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Senior District
Judge. (CA-96-101-2)


Submitted:   June 19, 1997                  Decided:   June 26, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shelby L. Counts, Appellant Pro Se. Samuel Lawrence Dumville,
Virginia Beach, Virginia; Lance Bradford Leggitt, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Counts
v. Newhart, No. CA-96-101-2 (E.D. Va. Nov. 6, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2